GRAVES, C. J.
Suit in Equity. (concurring) — This case had been a source of trouble to me since its resubmission in Banc. The learned dissent of our brother Faris has been the cause of my reinvestigating the record. I cannot conclude that this case is a case at law. The answer in this ease carried it to the equity side of the court. Going to that answer we find a plea of estoppel in pais, which under some circumstances might be equitable. But leaving out this portion of the answer there is an attempted plea for the reformation of a mortgage (the mortgage from Lewis to Marr) and in the trial of the ease evidence was admitted on that plea. But leaving this question out,' the answer after detailing all the facts asks the court to cancel of record the deed of Mrs. Burner to Lewis, the plaintiff, as a cloud upon defendant’s title,.which is an affirmative equitable defense, and what is more, the judgment (see short-form trahseript filed here) actually grants this equitable relief and cancels of record this deed because a cloud on defendant’s title. The case is therefore one in equity, *403both, by the pleadings and the judgment. Our learned Commissioner did not state the facts as fully as might have been done and our learned brother was no doubt misled thereby.
Date of Filing. II. The case being in equity the first matter of import is the question whether or not this was the homestead in Lewis’s lifetime. The evidence is all one way on this question. He and his family, consisting of a wife and two children, lived there from January, 1872, until June, 1873, when he died. The next question is whether or not the deed to this homestead was filed for record before the debt to Marr was created. Upon this point I fully concur with the commissioner. The case being in equity we have the right to review this evidence. It was shown that in the -handwriting of the Recorder of Deeds was a written memorandum that the deed was filed in the Recorder’s office on January 6, 1872. This is what might be called the file mark of the officer on the instrument when presented for filing and record. The Index Record and the cross record thereof both show the same fact, and the only thing contra is the certificate of the Recorder made by the Deputy Recorder, which certificate says the deed was filed for record and recorded on July 19, 1872. On the other hand the Deputy Recorder was a witness, and when being shown all these memoranda, and asked how the body of this certificate happened to have the date July 19, 1872, he said he didn’t know unless it was a mistake. To my mind it is clear. The deed was evidently filed January 6, 1872, but- the deed not actually recorded until July 19, and when the deputy made this certificate on the deed he made it as of that date. I am- satisfied that we should in all good conscience hold that this deed was filed for record January 6, 1872. How much further trouble this holding portends in this, a cause in equity, remains to be seen.
But going a bit further on the proof as to the filing of this deed. It must be remembered that it is the filing of this deed with the Recorder, that fixes the homestead right as against debts. [1 Wagner’s Statutes, sec. 7, p. *404698.] It is not the actual record of the deed, but the actual “filing” which fixes the rights. When a deed is presented to and left with a Recorder of Deeds for record, it is “filed” for record, whether there is a mark made thereon or not. The neglect of the officer to actually file or record the same could not defeat the rights of a party who had performed his full duty by actually leaving the deed with the recorder for record. We suggest these things, because they show the character of proof which' may be made of this act of “filing.” I have no doubt that if the Recorder had willfully or negligently failed to file and record a deed to a homestead, oral proof of the fact of the deposit of the deed for record would be admissible. Any competent evidence to show this deposit of the deed for record should be heard. But in this case we have the actual file mark of the Recorder, signed by the Recorder (the index and cross index), required by law to be kept, showing the date of filing, and nothing contra but the certificate of record, which as to the date of filing is evidently a clerical error.
III. If the deed to this homestead was filed on January 6th, as I feel that we must hold, the defendant has no valid paper title. Upon the death of Lewis the title passed in fee to his widow (subject of course to the rights of the children, and one of them is dead and the other long since of age), and her deed to the plaintiff carried to plaintiff the legal title in fee.
We. then come to the defense of estoppel in pais. No act constituting the chain of evidence on this question occurred until long after Mrs. Lewis had remarried in 1875, and her husband became entitled to the possession .of these lands. This status was not disturbed by the Married Woman’s Act. [Leete v. State Bank, 115 Mo. 184.] This right of possession remained with the husband until his death in 1911. In addition to this, knowledge of these acts was not brought home to the woman prior to the death of the husband. The question is, can a married woman, who is not even entitled to sue for possession, be estopped by acts in pais, and which acts have not been brought to her knowledge? Simplifying the question, *405can a married woman with no rights of possession and no rights to sue for possession, be estopped by acts in pais¶ "We think not, and in so answering we do not consider the question of her knowledge or want of knowledge of said acts. Estoppel proceeds upon the theory that the party had failed to act, when he should have acted. In this ease the woman could not act. She could not sue for possession. Her hands were tied by the law, and it would he am injustice, to say that she should he estopped by a state of facts which she could not prevent. She could neither sue for the possession nor prevent acts against the possession. Her marriage was prior to the Married Woman’s Act, and upon marriage the rights of possession and all incidents thereto passed to the husband, and in such possession he had a vested right, which was not disturbed by the later Married Woman’s Act. There is nothing in the plea of estoppel in this case, however harsh the case may be for defendant.
IV. Nor is-there force in the contention of the defendant as to the thirty-year Statute of Limitations, section 1884, Revised Statutes 1909. This is an affirmative defense and the burden of proof is on defendant. There is a dispute about the payment of taxes in 1873. Dawson, the collector, says the hooks show that the taxes were not paid for the years 1873, 1874 and 1875. The widow swears that she paid the taxes for the year before she left the State and that she rented the land for $40 per year to a tenant, whom she left in possession, and that Mr. Hatcher, who was attending to her business for her, sent her $18 out of the rent and she thought he was paying the taxes. But we may pass this matter by, and concede that the taxes were not paid. This thirty-year statute does not begin to run until the party quits the possession and quits paying taxes. In other words, as long as the widow in person or by her tenant was in possession, the mere failure to pay taxes did not start the statute to run. Her possession continued until after her marriage, or at least the defendant did not show her out of possession until the year 1876, when Marr took possession. The defend*406ant’s evidence fails to show that the widow was ont of possession prior to December, 1876. The statute, therefore, did not begin to run during the time she was feme sole, and could not run when she became covert, as we shall undertake to show.-
Mrs. Lewis married Burner in August, 1875. Upon this marriage, the law then separated this whole estate into two estates, (1) the possessory, or life estate of the husband, and (2) the remainder in the wife. The life estate carried with it the duty to pay taxes. This duty was hot imposed by law upon the remainderman.
In the case of Hall v. French, 165 Mo. l. c. 442, a case where by deed, the whole estate had been carved into two estates, i. e. one for life and one in remainder, this court held that the thirty-year Statute of Limitations could not apply, and to apply it would be to deprive the remainderman of his property without due process of law. Not only so, but we held that this division of the whole estate into two estates might be by operation of law (as in the instant case) as well as by deed. That case says that “Section 4268, Revised Statutes 1899, has no application to the case at bar,” and it has never been overruled. The writer had occasion to review this statute and our previous holdings in DeHatre v. Edmonds, 200 Mo. l. c. 280, and preceding pages. We distinguished the Hall-French case, supra, from the DeHatre case, but expressly recognized the doctrines of the Hall-French case. We thus said: “In our judgment if the two estates had been carved from the whole, either by deed or operation of lato, prior to the beginning of the adverse possession, and the payment of taxes, then section 4268 does not apply, except as to the possessory estate. In other words, does not apply to the remainderman. But on the other hand, if the adverse possession and the payment of taxes began prior to the carving out of the two estates from the whole, then such statute does apply, and as to the- whole estate.”
In the instant ease the two estates were created by operation of law before there was any delinquency in *407the possession. The duty to pay future taxes was upon the life tenant and not upon the remainderman. The thirty-year Statute of Limitations does not apply to the remainderman, as was expressly ruled in both of these cases. I see no good reason to change the rule. I therefore concur in the opinion of the learned Commissioner in so far as it does not conflict with these views, and concur in the result of his opinion.
Williams, Woodson, Blair and Walker, JJ., concur in these views.